Feuerstein, J.,
dissents and votes to affirm the order insofar as appealed from, with the following memorandum. I must respectfully dissent from the majority’s conclusion in this case. The plaintiff Joseph Van Eken was exposed to the usual and ordinary dangers of a construction site, not the extraordinary elevation related risks intended by Labor Law § 240 (1) (see Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841; Sutfin v Ithaca Coll., 240 AD2d 989). Accordingly, I would affirm the Supreme Court’s dismissal of the Labor Law § 240 (1) cause of action.